496 Pa. 414 (1981)
437 A.2d 941
James T. RAAB and Constance Raab, H/W, Appellants,
v.
KEYSTONE INSURANCE COMPANY, and Ed O'Keefe, Individually and as employee and claims supervisor for Keystone Insurance Company.
Supreme Court of Pennsylvania.
Argued October 26, 1981.
Decided December 17, 1981.
Petition for Reconsideration Denied January 29, 1982.
*415 Anthony P. Baratta, Anthony B. Quinn, Philadelphia, for appellants.
Hugh J. Hutchison, Philadelphia, for appellee.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, KAUFFMAN and WILKINSON, JJ.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted. 271 Pa.Super. 185, 412 A.2d 638.